Citation Nr: 1332652	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2011, a statement of the case was issued in May 2012, and a substantive appeal was received in June 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran testified that he believes his hearing has worsened since the July 2011 VA audiological evaluation.  Specifically, he reports problems hearing in church and hearing family members speak.  T. at 2.  He also reported problems speaking on the telephone.  T. at 3.  In order to more accurately reflect the current level of the Veteran's bilateral hearing loss disability, the Board believes that an examination and opinion is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

It is also noted that in February 2013, the Veteran underwent a VA outpatient audiological evaluation.  The audiogram is not associated with the evaluation.  The examiner noted that pure tone testing showed mild to severe hearing loss in the left ear and moderate to moderately-severe hearing loss in the right ear.  The RO/AMC should associate with the claims folder or Virtual VA the audiogram, with a report of the puretone threshold averages in numeric form.  

In light of this matter being remanded, associate with the claims folder or Virtual VA updated treatment records from the Mountain Home VA Medical Center (VAMC) dated from July 26, 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate with the claims folder or Virtual VA the following:

(a)  the February 12, 2013 audiogram, with complete numerical results; and

(b)  updated treatment records from the Mountain Home VAMC for the period from July 26, 2013.  

If such efforts prove unsuccessful, documentation to that effect should be associated with the claims folder.

2.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's claims folder should be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

3.  Upon completion of the above, the RO/AMC should readjudicate the Veteran's claim for an increased rating for bilateral hearing loss.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



